           Case 1:12-cr-00384-AWI-BAM Document 40 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:12-CR-0384 AWI
10                          Plaintiff
                                                         ORDER FOR CLERK TO FILE
11                  v.                                   DEFENDANT’S EXHIBIT A UNDER
                                                         SEAL
12   TED LEE DURAN,
13                          Defendant
14

15         On October 2, 2020, the Court received a motion under 18 U.S.C. § 3582(c)(1)(A) for
16 compassionate release filed by pro se Defendant Ted Duran. The motion appears to contain a

17 request to seal documents. However, Defendant failed to follow the Local Rules, which is

18 grounds for outright denial of Defendant’s request. However, considering Defendant’s pro se

19 status and the nature of his motion (which is based on Covid 19 and Defendant’s health

20 conditions), the Court has reviewed Defendant’s motion and the three attached exhibits.

21         The Court concludes that there is no basis to seal Defendant’s motion and Exhibits B and
22 C. However, Exhibit A consists of Defendant’s prison medical records. Medical records contain

23 private, confidential, and often sensitive information, and courts often order medical records to be

24 filed under seal. E.g. United States v. Bradley, 2020 U.S. Dist. LEXIS 119962, *21 (E.D. Cal.

25 July 6, 2020); Johnsen v. Tambe, 2019 U.S. Dist. LEXIS 144715, *2-*5 (W.D. Wash. Aug. 26,

26 2019). The Court detects no reason to reach a different conclusion in this case. Therefore,
27 Defendant’s medical records, Exhibit A, will be sealed.

28
          Case 1:12-cr-00384-AWI-BAM Document 40 Filed 10/05/20 Page 2 of 2


 1                                             ORDER
 2         Accordingly, IT IS HEREBY ORDERED that the Clerk shall file Defendant’s medical
 3 records, which are Exhibit A to Defendant’s motion for compassionate release under 18 U.S.C. §

 4 3582(c) (1)(A), UNDER SEAL.

 5
     IT IS SO ORDERED.
 6

 7 Dated: October 5, 2020
                                             SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
